UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 08-2179


EUGENIA B. WHITE,

                   Plaintiff - Appellant,

             v.

FAIRFAX COUNTY GOVERNMENT,

                   Defendant - Appellee,

             and

FAIRFAX COUNTY DEPARTMENT OF FAMILY SERVICES,

                   Defendant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:07-cv-00696-LO-TCB)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and       MICHAEL,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugenia B. White, Appellant Pro Se.           James Edward Wilcox, Jr.,
Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eugenia B. White appeals the district court’s order

granting    the   Fairfax   County   Government’s     motion   for    summary

judgment in her Title VII action.            We have reviewed the record

and find no reversible error.             Accordingly, we affirm for the

reasons stated by the district court.            White v. Fairfax County

Gov’t, No. 1:07-cv-00696-LO-TCB (E.D. Va. filed Oct. 1, 2008 &

entered Oct. 2, 2008).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court    and   argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                      2